F SLED
                                              August 17,2015                ,, , r
                                                         2015AUG 16 PMU-U6
                                                                  << \ /;

                 NOTICE OF MOTION TO DISMISS FOR CAUSE^U// WW&K
                                                     K 'COUNTY CLERKi
                                                           HAYS COUNTY. TEXAS
TRIAL COURT CAUSE NUMBER:         14-0679-C


COURT OF APPEALS NUMBER:         03-15-00471-CV


Plaintiff:                                 Defendant:
Mr. Troy Bolen SBN: 24006199                Ms. Rose M. Geister
Zwicker and Associates P.C.                156 Granite Shoals Drive
Old Town Square Suite 301                  Kyle, Texas 78640
IChisholm Trail                            (512) 644-7221
Round Rock, Texas 78681                    rmg721(S)comcast.net
(512) 218-0488
zaxattornevs@zwickerpc.com
Attorneys For:
Discover Bank




I, Rose M. Geister, the defendant, would like to request this
Motion to Dismiss for Cause.                                                   RECEJvgf
                                                                                MG Z1 2015
The causes being:
                                                                            vl^JjjgWtfAPPEALS.
1. Judge David Scott Glickler, failed to allow me to defend myself.
  He did not allow me to speak, saying after a minute or two, "that
  he was not listening to another word I say because, he had already
  made up his mind". Paul Swearingen, the person standing in for
  Troy Bolen, (the lead attorney with Zwicker and Associates, was
  permitted to speak for about 15 minutes, reading from a notebook.
  Judge Glickler then stated "you had the chance to get yourself
  a lawyer too, but you chose not to". I stated, "that I could not afford
  a lawyer" and the Judge said, "I know", as he smiled broadly.
  I feel like I was totally discriminated against, in that court of law,
  and I feel that this discrimination was part of the cause that brought
  about the end result, of a Summary Judgment against me.



2. Failure to follow thru, on the twice requested Validation of Debt.
   I have also put thru, a Request for Production of documents.
   I have asked the lawyer, Troy Bolen, representing the collection
   company, (and they are required by law to do so), for the original
   agreement, with my signature. I have also requested they produce
   all of the receipts, for every transaction that I have engaged in,
   during the entire life of the use of that credit card, I have requested
  that they show what I purchased in each of those transactions, and
   I have requested that they produce my payment record.
  All of this is legal, and all of it is required, for them to properly enter
  the court.
  When the collection company filed suit, they did not attach a copy
  of the original contract with my credit card company, and this is
  required by law.
  I, the defendant, is without information or knowledge sufficient to
  form an opinion as to the truth, or accuracy of plaintiffs claim, and
  based on that, I deny generally, and specifically, plaintiffs claim.
  I had asked to see a contract, that I had signed, repeatedly in court,
  and was ignored repeatedly, by the Judge, and the lawyer for plaintiff.
  Zwicker and Associates sued for summary judgment, on the basis of
  Breach of Contract. I have yet to see a contract signed by me.


3. Plaintiff has failed to state a claim upon which relief may be granted.
   Either no statute was cited, or the complaint fails to state facts
   sufficient to constitute a cause of action against me, the defendant.
   Listing the facts may be enough to file a claim, but the plaintiff merely
   claims that the defendant owes money, and that is not enough.
   Plaintiffs claim demands monies for an alleged debt, for which no
   proof of said debt, nor proof of ownership of said debt, has been
  has been verified and exhibited.


4. Insufficient specificity in a pleading.
   When a lawyer for the collection company seeks damages based on a
  contractual relationship, an agreement or contract, and these damages
  are ascertainable, based on that contract or agreement, then the
  lawyer is required to plead on those damages specificity.

5. Repudiation.
   Plaintiff is not an assignee for any purported agreement, and plaintiff
   has not offered any evidence to the contrary. As there is no proof
   offered, assuming that it exists, would create an unfair prejudice
   against me, the defendant.

6. Defendant claims Lack of Privity, as defendant has never entered into
  contractual or debtor/creditor arrangements with plaintiff.
  Because there is no agreement between the collector and the alleged
  debtor, no collection can be sustained.

7. Plaintiffs complaint violates the Statute of Frauds.
   Plaintiff claims to have a contract with me, the defendant.
   Thus, plaintiff has to produce it. Because such a contract, falls
  within a class of contracts or agreements, required to be in writing.
  The purported contract, or agreement alleged in the complaint was
  not in writing, and was not signed by defendant. There was no "meeting
  of minds", I did not come to any agreement with the collection company.
  I am citing the Statute of Frauds, because the collection company cannot
  provide the same services as the original credit card company, it is a
  breach of contract, thus, I invoke the Statute of Frauds.



  The Fair Debt Collection Practices Act requires all debt collectors to
  validate the collection upon the request of the purported debtor.
  I have twice asked for validation of the debt, and have not received it.
  If the collector cannot do so, he is acting illegally, using trickery and
  deceit to win.
  I am fighting back simply by using the law, and my legal rights.

 Also, Freedom Debt Relief, my power of attorney, where certain debts
 are concerned, including Discover Bank, has settled with them on
 July 31,2015, for an amount of 5435.00.
This could have been settled before the judgment was granted, but the
collection company wanted the judgment, in order to intimidate me,
harass me, and ask for more trumped up amounts of money.
I have the proof in paperwork they have sent me, and asked me to sign,
and, of course I did not sign.

Respectfully submitted by:



  '/dL^ •&*&-
Rose M. Geister
156 Granite Shoals Drive
Kyle, Texas 78640
(512) 644-7221
rmg721@comcast.net
                           CERTIFICATE OF SERVICE




Ihereby certify that a copy of the foregoing document was this date served

upon all counsel of record by placing a copy of the same in the United States

mail, postage prepaid, and sent to their last address.

Sent bv regular mail to:


Attn: Jeffrey Kyle

Court of Appeals

Third District of Texas


P.O. Box 12547


Austin, Texas 78711-2547



On this 19th, day of August, 2015

                                          Respectfully submitted by:

                                          Rose M. Geister




                                          156 Granite Shoals Drive


                                           Kyle, Texas 78640
                                                                      ED
August 18,2015
                                                          2015 AUG 19 AM 9:28
Trial Court Cause Number:    14-0679-C


Court of Appeals Number:     03-15-00471-CV                    C0UNTY CLERIC)
                                                            HAYS COUNTY. TEXAS




         Amended Copy of Notice of Motion to Dismiss for Cause

This amendment will clarify as to what I am requesting to be dismissed.

I am asking for the trial judge's decision to be dismissed for the causes
that are attached to this amendment.


I thank you in advance for your time.

Respectfully submitted by:




Rose M. Geister
156 Granite Shoals Drive
Kyle, Texas 78640
(512)644-7221
rmg721@comcast.net




                                                                  AU6 2120,5 I
                                                                      S*    i£S
                                                gB^tMM~~Utbl)^^bJ^n^*t&.\iM?'!
;t^^m^
                                 &.
           •&
         (P.O.Box /AS¥<7
                                                           Scotch
         HANDLE WITH CARE
                            |ffifoiiilx££ia^^